6%



    OFFICE OF THE ATTORNEY           GENERAL OF TEXAS
                            AUSTIN




Hon. H. d. Eartee, Seorotery
Stat8 Bosrd ot Bnrbor Exotiners
hUl+)iU, T8X88

Dear Sir:




          Tbi8 will soknow
Aa$ust Sf8, 1939.

            ml8 lulloulag
lottert




                                    IL08 In the E?arBep Ylml, a
                                   00 to aover t&e d8rioioaey



                     nt Set,INid     for the fhKt#iT0118r
                                                        t0    pay

                     tats of raots par &84X% Obo opinioa
                     On the fOllOi&  qU8etiafWI

          "(1) Ii this Dspartment dm~ld tSl0 elalas
     lot msl~riee and other arp8ns8~ inousrad durir~&
     this tisoal year against mid maaunt of &W.60
    prior to the reoeipt of the balmwe  of tha, da-
    riaienop olaias by the Oomptrallsr, Qan t&s Ocm-
    ptrollor rpprove them olelas to bc,pal6 gut OS
    this z*raainlna,bslanoe?
          “(2) Inamauch aa this obllgatlon ma In-
     curred durln~ the fiscal year 1935-37 and ap-
     propriated during the? year 193cj-39, said appro-
     priation bill not nentioning  whsn or fro&.rh8t
     funds lt should be paid, can the balanoo of
     this defiei8noy cl&t be paid froze the revmu
     received by this Departmant during the fiscal
     yoar 1939-407"

           The d8fiOienCy bill Of the 46th LegIal8tUr8,
above referred to, apprOpriata@ VOUt Of moneys in the
.State TroaSurp not otherwise appropriated to pay th8 ds-
fIoI8noy grant88 by the Governor," *Barber Lxaminere --
Tr8v81 ~X"rpeIlE88
               -- $600.00"
          All fee0 an& other r808Ipts 00118Ot8d by th8
Stat8 Barber Bonrd and daposIt8C In the Stat8 Board Of
Barber Ex8nfn8r*o Fund, during and for the fiEoa1 ysare
ending August 31, 19SS, and Au&at 91, 1939, 18s~ trans-
fers to the General Fund as provided by statute 8nd th6
appropriation bill togather wfth 8ny balrao8a on hand,
were appropriated in the Departmntal Appropriation Bill
Of the 45th L8gi614tUre, R8guhr S86SiOn, for th8 payment
Of VariOUa 8XDenditUr8a for aalarlss and other sxpensoa
it8UiZ8d and authorized therein in th8 total eun Oi
$BB,&?O.OO for eaoh yeer of the biennium.

          Your 18tter stat88 that your iMpartim8nt has
not spsat its entir8 appropriation for the biennium, but
ha8 merely eXhaUat8d its oeeh balanos.
          Sin08 ths $%%7.50 oa6h balanoe in the State
Board of Barbsr Hraminers Fund, aet aaid by the Comptro-
ller to pay the dsfioisnay  appropriation, had already
been woth8mIse approprIateda by the 45th Legielature
for tha payment of oertafn ourrent  erpsnsee of the Depart-
ment for t&e bi8nniUSS of 1937-39, 'ths Conptrollsr should
not h5vs set aside this $E99,50 for th8 payment of the
d8fiOi8nOy appropriation, but should approve valid 018im6
for current expens8a wIthIn the appropriatloa ma&e.by
the 45thT.8gieleturs during the bI8ZUXiIU3of 193769, to
be p8ld out of this rsmaIaing.ba~anoe.

          AnawerIng your seoond qusstfon, YOU nr8 advised
that, in ,vlewof aonelrtent Legleletlve pmotioe to direot
that epproprietlone ehall be paid out of d8aignat8d apeOla1
funds when intending that this ehall be >ha manner and
method of pem%ot, and t0 dir8Ot payR!3Ot Out Of th8 G8n8ral
Ron. N. f. Zartez, Page 3.




Revenue Fund by use of the words “approprleted out of any
moneys in the State Treasury not otherwise appropriated,”
this der~oiency appropriation in to be regarded as 8
direction to pay out of the General Rereme Fund, and
there   iS   Xl0   18pfslatiVQ   authority      for   its    JXQ’fWlt        Out   Of
speolal runds.

          Trusting that this sufficiently answers your
Inquiry, we beg to resialn


                                                 YOUr8      VQrJr   tl-dj

                                             ATTORI'fRYIOXRAL           OFTXXAS



                                                            R. W.     Falrohild
                                                                    * AsSiStaflt




        APafY&                                                          ..


         ATTORNEY GENERAL OF 'pm6




                                                                                        APPRim
                                                                                         OPlNlON
                                                                                   n    COMMITMS